DETAILED ACTION

Introduction
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 03/30/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority Acknowledgment
3.               Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in the priority Application JP2019-008121, filed on 01/22/2019 in the Japan Patent Office.

Claim Objections
4. 	Claim 1 is objected to because of the following informalities: an abbreviation is not defined. In line 7, claim 1 is directed to “an NG…” This abbreviation should be defined where it is first used in the claim. Appropriate correction is required.  

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Although Claim 4 appears to fall within a statutory category, claim 4 encompass nothing more than logic/software modules as per the specification ([0034] One embodiment described in the present specification relates to program. This program is for causing a computer to function as the presentation material storage means 3, the keyword storage means 5, the related word storage means 7, the NG word storage means 9, the speech recognition means 11, the term determination means 15, and the keyword output means 17. The program may be a program for implementing the system of the above-described embodiments. The program may take the form of an application that is installed on a mobile terminal, [0035] One embodiment described in the present specification relates to a computer-readable information recording medium in which the above-mentioned program is stored. Examples of the information recording medium include a CD-ROM, a DVD, a floppy disk, a memory card, and a memory stick.) Thus, claim 4 is directed to non-statutory subject matter because their scope includes a computer program embodiment, an abstract data structure which does not fall within one of the four statutory categories (i.e., it is directed to a program per se). See also MPEP § 2106.IV.B.1.a. Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory). Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure's functionality to be realized.  In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure's functionality to be realized, and is thus statutory. Similarly, computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized.

7.	Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 5 is/are directed to “A computer-readable information recording medium in which the program according to claim 4 is stored.” However, the recitation of the medium in the specification is not exclusory with respect to non-statutory medium types One embodiment described in the present specification relates to a computer-readable information recording medium in which the above-mentioned program is stored. Examples of the information recording medium include a CD-ROM, a DVD, a floppy disk, a memory card, and a memory stick.) Additionally, variations of the term “storage” are not necessarily considered to limit a media claim to non-transitory embodiments because content may be considered to be stored on a signal during propagation and because many disclosures conflate storage media and signals.  
Thus, under the broadest reasonable interpretation, the claim(s) as a whole would include non-statutory mediums such as carrier waves. 	As per the USPTO notice signed by director David Kappos on 1/26/2010: “The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.” See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. 101, Aug. 24, 2009; p. 2.  	The claims as a whole therefore include(s) signal-based mediums. A signal does not fall within one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter) because it is an ephemeral, transient signal and thus is non-statutory. Since the claims as a whole include these non-statutory instances, Claim 5 is directed to non-statutory subject matter.

Claim Interpretations
8.	 The following is a quotation of 35 U.S.C. 112(f): 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

9.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
 	As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
 	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
 	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claim limitation(s) in this application uses a generic placeholder “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: 
 	“a presentation material storage means (3) that stores a presentation material; 
 	a keyword storage means (5) that stores a plurality of keywords related to the presentation material; 
 	a related word storage means (7) that stores one or a plurality of related words for each of the plurality of keywords stored by the keyword storage means; 
 	an NG word storage means (9) that stores one or a plurality of NG words for each of the plurality of keywords stored by the keyword storage means; 
 	a speech recognition means (11) that recognizes a conversation of a conversant as speech;
 	a term determination means (15) that determines whether a speech recognition term, which is a term included in the speech recognized by the speech recognition means, corresponds to a related word or an NG word; and 
 	a keyword output means (17) that outputs a keyword related to the related word when the speech recognition term is a related word, and that outputs a keyword and an alert related to the NG word when the speech recognition term is an NG word, wherein the keyword is a term that is 
	“a keyword creation/update means (19) that creates or updates, using the speech recognition term, a plurality of keywords related to the presentation material which are stored by the keyword storage means (5).” as recited in Claim 2. 
 	“an evaluation point storage means (21) that stores an evaluation point related to one or two or more of the keywords, the related words, and the NG words; and 
 	a conversation evaluation means (23) that the evaluation point stored by the evaluation point storage means (21) for the keywords, the related words, and the NG words determined by the term determination means (15), and  adds up the evaluation  points that were read to obtain a sum of the evaluation point.” as recited in Claim 3. 
	“a presentation material storage means (3) that stores a presentation material; 
 	a keyword storage means (5) that stores a plurality of keywords related to the presentation material; 
 	a related word storage means (7) that stores one or a plurality of related words for each of the plurality of keywords stored by the keyword storage means; 
 	an NG word storage means (9) that stores one or a plurality of NG words for each of the plurality of keywords stored by the keyword storage means; 
 	a speech recognition means (11) that recognizes a conversation of a conversant as speech;
 	a term determination means (15) that determines whether a speech recognition term, which is a term included in the speech recognized by the speech recognition means, corresponds to a related word or an NG word; and 
 	a keyword output means (17) that outputs a keyword related to the related word when the speech recognition term is a related word, and that outputs a keyword and an alert related to the NG word when the speech recognition term is an NG word, wherein the keyword is a term that is preferably used by a person giving an explanation of the presentation material.” as recited in Claim 4.  
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Fig. 1 is a schematic view illustrating a configurational example of the presentation assistance device. The device 1 includes a presentation material storage means 3, a keyword storage means 5, a related word storage means 7, an NG word storage means 9, a speech recognition means 11, a term determination means 15, and a keyword output means 17. The device is, for example, implemented by a computer. Each of the above-mentioned means is, for example, implemented by a computer, [0008] The presentation material storage means 3 is an element for storing a presentation material, The keyword storage means 5 is an element for storing a plurality of keywords related to the presentation material, The related word storage means 7 is a means for storing one of a plurality of related words for each of the plurality of keywords stored by the keyword storage means, The NG word storage means 9 is a means for storing one or plurality of NG words for each of the plurality of keywords stored by the keyword storage means, The speech recognition means 11 is a means for recognizing a conversation of a conversant as speech...for outputting a keyword and an alert related to the NG word when the speech recognition term is an NG word.) Thus, the structure that’s read in to the limitation is the computer. 
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1, 4, 5 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Takeshi et al. (JP 2011/160626. This application has a Pub. JP 2013-25609 A.)

	With respect to Claim 1, Takeshi et al. disclose
 	A presentation assistance device (1) comprising: 
 	a presentation material storage means (3) that stores a presentation material (Takeshi et al. [0008] a data storage means which stores an explanation material file, [0001] The present invention relates to an explanation support system, a description support method, and a description support program for supporting an explanation made using a computer terminal); 
 	a keyword storage means (5) that stores a plurality of keywords related to the presentation material (Takeshi et al. [0008] a data storage means which stores an explanation material file, a check list in which a keyword is recorded in association with the explanation material file, [0045] the keyword recorded in the explanation obligation list, [0013] the keyword is a keyword for an item requiring description); 
 	a related word storage means (7) that stores one or a plurality of related words for each of the plurality of keywords stored by the keyword storage means (Takeshi et al. [0050] An explanation obligation list is recorded in the explanation obligation list area. In the list of explanatory obligations, a keyword of an item which needs to be described at the time of description of a commodity of this commodity code is recorded); 
 	an NG word storage means (9) that stores one or a plurality of NG words for each of the plurality of keywords stored by the keyword storage means (Takeshi et al. [0009] the keyword is an NG word which avoids use at the time of description, [0045] the NG word list of the data storage unit 22); 
 	a speech recognition means (11) that recognizes a conversation of a conversant as speech (Takeshi et al. [0008] A means for recording a voice recognition result obtained by converting collected voice into text by voice recognition and a key included in the check list in the voice recognition result are detected in in the voice recognition result storage means, [0078] the keyword extraction means 216 records the text a s result of speech recognition in the speech recognition result file of the data storage unit 22 in association with the sound collection time. Next, the keyword extracting means 216 specifies a word included in the text by morphological analysis in the text recognized by speech recognition. Then, the keyword extracting means 216 compares the keywords recorded in the description obligation list (the explanation obligation list recorded in the confirmation target data area) and the NG word list of the article to be explained with the recognized words.);
 	a term determination means (15) that determines whether a speech recognition term, which is a term included in the speech recognized by the speech recognition means, corresponds to a related word or an NG word (Takeshi et al. [0045] The recording means 215 executes a process of generating a recording file using the sound collected by the microphone 26 and recording it in the data storage unit 22. A keyword extraction means 216 executes a process of recording a voice recognition result converted into a text in a data storage part 22 by voice recognition processing of voice collected by a microphone 26. Then, the keyword extraction means 216 executes processing (keyword spotting processing) for matching the speech recognition result and the keyword recorded in the explanation obligation list and the NG word list of the data storage unit 22); and 
 	a keyword output means (17) that outputs a keyword related to the related word when the speech recognition term is a related word (Takeshi et al. [0014] A message including a detected keyword is displayed on the display, [0045] the keyword extraction means 216 executes processing (keyword spotting processing) for matching the speech recognition result and the keyword recorded in the explanation obligation list and the NG word list of the data storage unit 22), and that outputs a keyword and an alert related to the NG word when the speech recognition term is an NG word (Takeshi et al.[0011] the control means outputs a warning message corresponding to the NG word to the display), wherein the keyword is a term that is preferably used by a person giving an explanation of the presentation material (Takeshi et al. [0016] the voice recognition result obtained by converting the collected voice into text by voice recognition is recorded in the recognition result storage means. When a keyword included in the check list is detected in the voice recognition result, a message including the detected keyword is displayed on a display, a voice recognition result at a collection time of keyword is extracted from a recognition result storage means.)

With respect to Claim 4, Takeshi et al. disclose
 	A program that causes a computer to function (Takeshi et al. [0015] A program for supporting explanation) as: 
 	a presentation material storage means (3) that stores a presentation material (Takeshi et al. [0008] a data storage means which stores an explanation material file, [0001] The present invention relates to an explanation support system, a description support method, and a description support program for supporting an explanation made using a computer terminal); 
 	a keyword storage means (5) that stores a plurality of keywords related to the presentation material (Takeshi et al. [0008] a data storage means which stores an explanation material file, a check list in which a keyword is recorded in association with the explanation material file, [0045] the keyword recorded in the explanation obligation list, [0013] the keyword is a keyword for an item requiring description); 
 	a related word storage means (7) that stores one or a plurality of related words for each of the plurality of keywords stored by the keyword storage means (Takeshi et al. [0050] An explanation obligation list is recorded in the explanation obligation list area. In the list of explanatory obligations, a keyword of an item which needs to be described at the time of description of a commodity of this commodity code is recorded);  
 	an NG word storage means (9) that stores one or a plurality of NG words for each of the plurality of keywords stored by the keyword storage means (Takeshi et al. [0009] the keyword is an NG word which avoids use at the time of description, [0045] the NG word list of the data storage unit 22); 
 	a speech recognition means (11) that recognizes a conversation of a conversant as speech (Takeshi et al. [0008] A means for recording a voice recognition result obtained by converting collected voice into text by voice recognition and a key included in the check list in the voice recognition result are detected in in the voice recognition result storage means, [0078] the keyword extraction means 216 records the text a s result of speech recognition in the speech recognition result file of the data storage unit 22 in association with the sound collection time. Next, the keyword extracting means 216 specifies a word included in the text by morphological analysis in the text recognized by speech recognition. Then, the keyword extracting means 216 compares the keywords recorded in the description obligation list (the explanation obligation list recorded in the confirmation target data area) and the NG word list of the article to be explained with the recognized words.);
 	a term determination means (15) that determines whether a speech recognition term, which is a term included in the speech recognized by the speech recognition means, corresponds to a related word or an NG word (Takeshi et al. [0045] The recording means 215 executes a process of generating a recording file using the sound collected by the microphone 26 and recording it in the data storage unit 22. A keyword extraction means 216 executes a process of recording a voice recognition result converted into a text in a data storage part 22 by voice recognition processing of voice collected by a microphone 26. Then, the keyword extraction means 216 executes processing (keyword spotting processing) for matching the speech recognition result and the keyword recorded in the explanation obligation list and the NG word list of the data storage unit 22); and 
 	a keyword output means (17) that outputs a keyword related to the related word when the speech recognition term is a related word (Takeshi et al. [0014] A message including a detected keyword is displayed on the display, [0045] the keyword extraction means 216 executes processing (keyword spotting processing) for matching the speech recognition result and the keyword recorded in the explanation obligation list and the NG word list of the data storage unit 22), and that outputs a keyword and an alert related to the NG word when the speech recognition term is an NG word (Takeshi et al.[0011] the control means outputs a warning message corresponding to the NG word to the display), wherein the keyword is a term that is preferably used by a person giving an explanation of the presentation material (Takeshi et al. [0016] the voice recognition result obtained by converting the collected voice into text by voice recognition is recorded in the recognition result storage means. When a keyword included in the check list is detected in the voice recognition result, a message including the detected keyword is displayed on a display, a voice recognition result at a collection time of keyword is extracted from a recognition result storage means.)

Claim 5, Claim 5 recited the limitation of “A computer-readable information recording medium in which the program according to claim 4 is stored.” Thus Claim 5 rejection as the same ground of Claim 4. 
 
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

13.	Claim 2 is rejected under 35 U.S.C.103 as being unpatentable over Takeshi et al. (JP 2011/160626) in view of Miyamoto et al. (US 2007/0048715 A1.)

	With respect to Claim 2, Takeshi et al. disclose all the limitation of Claim 1 upon which Claim 2 depends. Takeshi et al. fail to explicitly teach 
 	further comprising a keyword creation/update means (19) that creates or updates, using the speech recognition term, a plurality of keywords related to the presentation material which are stored by the keyword storage means (5).  
	However, Miyamoto et al. teach 
 	further comprising a keyword creation/update means (19) that creates or updates, using the speech recognition term, a plurality of keywords related to the presentation material which are stored by the keyword storage means (5) (Miyamoto et al. [0050] The computer shown in Fig. 2 includes a central processing unit (CPU)...industry standard architecture (ISA) bus, [0058] The dictionary registration unit 14 has a function of adding keywords stored in the keyword DB 34 to the dictionary DB 35 that is consulted at the time of voice recognition. The voice recognition unit 15 has a function of performing voice recognition in consultation with the dictionary DB 35. Furthermore, the subtitle DB 36 stores, together with time, the result of voice-recognition as a subtitle, [0083] When a presenter makes a presentation, the voice recognition unit 15 recognizes the voice in the presentation in consultation with the dictionary DB 35.)
 	Takeshi et al. and Miyamoto et al. are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting an NG word as taught by Takeshi et al., using teaching of adding the keyword detected in the presentation to the dictionary as taught by Miyamoto et al. for the benefit generating the subtitle (Miyamoto et al. [0058] The dictionary registration unit 14 has a function of adding keywords stored in the keyword DB 34 to the dictionary DB 35 that is consulted at the time of voice recognition. The voice recognition unit 15 has a function of performing voice recognition in consultation with the dictionary DB 35. Furthermore, the subtitle DB 36 stores, together with time, the result of voice-recognition as a subtitle.)

14.	Claim 4 is rejected under 35 U.S.C.103 as being unpatentable over Takeshi et al. (JP 2011/160626) in view of Hayakawa et al. (US 2017/0064076 A1.)

	With respect to Claim 3, Takeshi et al. disclose all the limitation of Claim 1 upon which Claim 3 depends. Takeshi et al. fail to explicitly teach 
 	further comprising: 
 	an evaluation point storage means (21) that stores an evaluation point related to one or two or more of the keywords, the related words, and the NG words; and 
 	a conversation evaluation means (23) that the evaluation point stored by the evaluation point storage means (21) for the keywords, the related words, and the NG words determined by the term determination means (15), and  adds up the evaluation  points that were read to obtain a sum of the evaluation point.  
	However, Hayakawa teaches
 	further comprising: 
 	an evaluation point storage means (21) that stores an evaluation point related to one or two or more of the keywords, the related words, and the NG words (Hayakawa  [0256] a program for causing the computer 9 to execute a process illustrated in Figs. 6A and 6B, [0113] The keyword evaluation value calculation unit 141 calculates the keyword evaluation EVK by using the number of the detected keywords registered in the keyword list 143 and the second weighting factor α. Using the first weighting factor w, the evaluation value summation unit 142 adds up the stress evaluation value EVS and the keyword evaluation value EVK to thereby calculate the nuisance call evaluation value EVN); and 
 	a conversation evaluation means (23) that the evaluation point stored by the evaluation point storage means (21) for the keywords, the related words, and the NG words determined by the term determination means (15), and  adds up the evaluation  points that were read to obtain a sum of the evaluation point (Hayakawa [0113] The keyword evaluation value calculation unit 141 calculates the keyword evaluation EVK by using the number of the detected keywords registered in the keyword list 143 and the second weighting factor α. Using the first weighting factor w, the evaluation value summation unit 142 adds up the stress evaluation value EVS and the keyword evaluation value EVK to thereby calculate the nuisance call evaluation value EVN.)
 	Takeshi et al. and Hayakawa are analogous art because they are from a similar field of endeavor in the Signal Processing techniques and applications. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the steps of detecting an NG word as taught by Takeshi et al., using teaching of the evaluation value summation unit as taught by Hayakawa for the benefit of detecting a nuisance call (Hayakawa [0087] The keyword evaluation value calculation unit 141 calculates a keyword evaluation value based on the recognition results (the number of the detected keywords) read out from the recognition result accumulation unit 116 of the determination information calculation unit 110. The keyword evaluation value is set to, for example, a value obtained by multiplying the number of the detected keywords by a predetermined constant. The evaluation value summation unit 142 adds the keyword evaluation value and the stress evaluation value calculated by the stress evaluation value calculation unit 114 by using the weighting factor w calculated by the weight calculation unit 130, and calculates the nuisance call evaluation value.)

Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

b.	 Gevka et al. (US 2017/0344515 A1). Gevka et al. disclose a method for determining whether the text includes profanity by matching keyword extracted from the text against a set of keywords predetermined to be profane.
c.	Kulavik et al. (US 2015/0117662 A1). Kulavik et al. disclose a method for a headset with profanity filter. 

16. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429.  The examiner can normally be reached on Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.